Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JULY 30, 2009 SECURITIES ACT FILE NO. 002-30447 INVESTMENT COMPANY ACT FILE NO. 811-01728 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 57 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 36 [X] (Check Appropriate Box or Boxes) NICHOLAS FUND, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI 53202 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jeffrey T. May, Senior Vice President Nicholas Fund, Inc. 700 North Water Street Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Marcia Y. Lucas, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 3300 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b). [ x ] On July 31, 2009 pursuant to paragraph (b). [ ] 60 days after filing pursuant to paragraph (a)(1). [ ] On (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS July 31, 2009 NICHOLAS FUND, INC. Consistency in a World of Change [INSERT ARTWORK  OAK TREE] The Securities and Exchange Commission has not approved or disapproved of the Fund's shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 700 North Water Street Milwaukee, Wisconsin 53202 www.nicholasfunds.com Nicholas Fund, Inc. (the "Fund") is a no-load, diversified fund. The Fund's investment objective is long-term growth. This Prospectus gives vital information about the Fund. For your benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser NICHOLAS COMPANY, INC. Minimum Initial Investment - $500 TABLE OF CONTENTS Page OVERVIEW 1 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 4 FINANCIAL HIGHLIGHTS 7 THE FUND'S INVESTMENT ADVISER 8 PRICING OF FUND SHARES 9 PURCHASE OF FUND SHARES 10 REDEMPTION AND EXCHANGE OF FUND SHARES 12 USE OF A PROCESSING INTERMEDIARY TO PURCHASE AND REDEEM FUND SHARES 14 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 15 TRANSFER OF FUND SHARES 16 DISTRIBUTION OF FUND SHARES 16 DIVIDENDS, DISTRIBUTIONS AND FEDERAL TAX STATUS 16 DIVIDEND AND DISTRIBUTION REINVESTMENT PLAN 17 SYSTEMATIC WITHDRAWAL PLAN 18 TAX DEFERRED ACCOUNTS 18 DISCLOSURE OF PORTFOLIO HOLDINGS 18 FOR MORE INFORMATION ABOUT THE FUND Back Cover You should rely only on the information contained in this document, or incorporated by reference. The Fund has not authorized anyone to provide you with information that is different. This Prospectus is not an offer to sell, or a solicitation of an offer to buy shares of the Fund to any person in any state or jurisdiction where it is unlawful to make such an offer. Changes in the affairs of the Fund have possibly occurred between the date of the Prospectus and the time you receive it. OVERVIEW Investment Objective The Fund strives to increase the value of your investment over the long-term ("long-term growth"). Principal Investment Strategies To pursue the Fund's goal of long-term growth, it primarily invests in common stocks of domestic small, medium- and large-sized companies believed to have growth potential. The Fund believes a company's annual sales volume and market capitalization (the number of shares outstanding multiplied by the per share price) are the factors most illustrative of a company's size. In distinguishing company size in terms of sales volume, the Fund considers a company's sales volume relative to peer companies in the company's industry. In terms of market capitalization, the Fund generally considers companies with market capitalizations up to $2 billion as "small," between $2 billion and $10 billion as "medium" and greater than $10 billion as "large." The Fund looks for established companies with the potential for superior growth in sales and earnings in a diversified group of industries. The Fund's investment philosophy is basically a long-term growth philosophy, based upon the assumption that if a company achieves superior growth in sales and earnings, eventually the company's stock will achieve superior performance. It is anticipated that a major portion of the Fund's portfolio will be invested in common stocks of the types of companies, and in the manner, as described above. For further information on the Fund's principal investment strategies and how the Fund invests, see "Investment Objective, Principal Investment Strategies and Risks." Principal Risks of Investing As with any mutual fund, the Fund cannot guarantee that it will achieve its goals or that its performance will be positive over any period of time. The Fund's investments change in value. Consequently, the value of your Fund shares may change. If the value of the Fund shares or the values of the Fund's investments go down, you may lose money. The principal risks of investing in the Fund are: Market Risk  Market risk involves the possibility that the value of the Fund's investments will fluctuate as the stock market fluctuates over short- or longer-term periods. Common stock prices tend to be more volatile than other investment choices. Portfolio-Specific Risk  From time to time, the value of an individual company may decline due to a particular set of circumstances affecting that company, its industry or certain companies within the industry, while having little or no impact on other similar companies within the industry. Although the Fund will invest most of its assets in the securities of medium- and large-sized companies, the Fund may face additional risks due to its investments in small-sized companies. Securities of small- to medium-sized companies often fluctuate in price more than common stocks of larger companies. Selection Risk - The Fund also faces selection risk, which is the risk that the stocks the Fund purchases will underperform markets or other mutual funds with similar investment objectives and strategies. Since there are risks inherent in all investments in securities, there is no assurance that the Fund's objective will be achieved. For further information on the Fund's principal investment strategies and risks of investing in the Fund, see "Investment Objective, Principal Investment Strategies and Risks." - 1 - Performance The bar chart and table shown below provide some indication of the risks of investing in the Fund. They show the variability of the Fund's total return for the last ten calendar years (1) and how the Fund's historical performance compares with alternative broad measures of market performance. BAR CHART PLOT POINTS 1.70% -1.47% -10.98% -21.85% 28.66% 11.80% 5.60% 9.34% 1.65% -31.57% The Fund's fiscal year end is March 31. The Fund's calendar year-to-date return (six months) as of June 30, 2009 was 10.96%. For the ten calendar year periods shown in the above bar chart, the highest quarterly return was 17.81% (for the quarter ended June 30, 2003) and the lowest quarterly return was -21.15% (for the quarter ended December 31, 2008). This next table shows how the Fund's average annual total returns for the one, five and ten year periods ending on December 31, 2008 (the Fund's most recently completed calendar year), compared to the returns of the Standard & Poor's 500 Composite Stock Price Index ("S&P 500 Index"). The table also shows the Fund's average annual total returns after taxes on distributions and after taxes on distributions and the redemption of all of your Fund shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor's tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. One Five Ten Year Year Year Nicholas Fund, Inc . Return Before Taxes -31.57% -2.13% -2.14% Return after Taxes on Distributions -32.70% -3.50% -3.49% Return After Taxes on Distributions and Sale of Fund Shares -18.42% -1.25% -1.61% S&P 500 Index -37.00% -2.19% -1.38% (1) The average annual total returns on the index do not reflect deductions for taxes, fees and expenses. The S&P 500 Index is a capitalization-weighted index that represents the average performance of a group of stocks of 500 companies and is a widely used benchmark for large-capitalization U.S. stocks. Of course, the Fund's past performance (before and after taxes) is no guarantee of its future returns. - 2 - FEES AND EXPENSES OF THE FUND Fund investors pay various fees and expenses, either directly or indirectly. The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.65% Distribution [and/or Service] (12b-1) Fees None Other Expenses 0.12% Total Annual Fund Operating Expenses 0.77% The Fund's transfer agent charges $15.00 for each wire redemption. Annual Fund Operating Expenses are based on expenses incurred for the fiscal year ended March 31, 2009. Example : This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. One Three Five Ten Year Year Year Year The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: $79 $246 $428 $954 For a further description of the fees paid to the Fund's Adviser, Nicholas Company, Inc. (the "Adviser"), see "The Fund's Investment Adviser." Portfolio Management Mr. Albert O. Nicholas is the Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Albert O.
